Citation Nr: 0943624	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-03 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In September 2009, the Veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.

In the Veteran's claim to reopen, he referred to PTSD and 
"psych-schizoaffective."  As is discussed in more detail 
below, claims of service connection for various psychiatric 
disorders have been previously considered.  The Board has 
recharacterized the issue as indicated above to include all 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009). 

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 2002, the RO denied the Veteran's application 
to reopen his claim for service connection for bipolar 
disorder claimed as schizoaffective disorder and depression.  
The Veteran did not appeal.  

2.  Evidence relevant to the Veteran's claim for a 
psychiatric disorder received since the August 2002 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for PTSD received since the RO's final decision is new and 
material; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a June 1994 rating decision, the RO denied the Veteran's 
initial claim of service connection for a nervous condition 
because there was no evidence of treatment or diagnosis of a 
nervous condition in service, no evidence of a psychosis 
within one year of separation and no evidence that the 
current bipolar disorder was related to service.  The Veteran 
did not appeal.  Thus, this decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

In August 2002, the RO declined to reopen the claim as there 
was no medical evidence linking the Veteran's current mental 
condition to service.  The Veteran did not appeal.  That 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273 
(1996). 

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes a February 2005 VA medical report stating that it 
was reasonable to conclude that the Veteran's inservice 
sexual trauma contributed to his depression and an April 2005 
VA psychology consult in which the examiner diagnosed the 
Veteran as having PTSD and opined that test results suggested 
that the Veteran likely experienced PTSD as a result of being 
raped in service.  The April 2005 examiner later submitted a 
statement in November 2005 stating that the Veteran did have 
PTSD that was more likely than not a result of his inservice 
sexual trauma.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim since it contains medical opinions 
stating that the Veteran's PTSD was caused, in part, by an 
inservice stressor.  As new and material evidence has been 
presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD has been received, that claim is reopened.  As noted 
previously, the Board will remand the claim for further 
development. 

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim, such that 
any deficiency in this regard is harmless error.  See 
Bernard, 4 Vet. App. at 392-94: Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD is reopened; the appeal is granted to this 
extent only.


REMAND

The Veteran was diagnosed as having PTSD during an April 2005 
VA psychiatric assessment.  The Veteran admitted to having a 
history of alcohol and substance abuse to treat himself.  The 
examiner referred to childhood abuse and a sexual assault 
that occurred during service.  In April 2005, the Veteran 
submitted a statement describing his claimed inservice 
stressful event.  He stated that in August 1970, he and other 
freshmen in the drum and bugle corps were hazed by servicemen 
who had only one week left of service.  He was taken into a 
room where they forced him to perform oral sex and endured 
verbal abuse.  

Because the Veteran's claimed stressors include allegations 
of a personal assault, any development of the record must be 
in accordance with that required of claims involving 
allegations of personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999).  

VA will not deny a posttraumatic stress disorder claim that 
is based on an in-service personal assault without first 
advising the claimant that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).  Thus additional due process compliance 
is needed.

Whether such evidence would support a finding of a stressor 
sufficient to support a diagnosis of PTSD is a medical 
question.  While the treating psychiatrist has indicated that 
PTSD is present, the veteran has not been provided with a 
comprehensive VA psychiatric examination in conjunction with 
his PTSD claim.  Consequently, a psychiatric examination is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify potential 
alternative sources for supporting evidence 
of such personal assaults in accordance to 
the VA adjudication procedures.  See also 
38 C.F.R. § 3.304(f).  In particular, the 
Veteran should provide as much detailed 
information as possible including the dates, 
places, names of people present, and detailed 
descriptions of events.  The Veteran should 
be asked to provide any additional 
information possible regarding personal 
assaults and to identify alternative sources 
for supporting evidence of such reports.

The Veteran is advised that this information 
is necessary to obtain supportive evidence of 
the stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  Following the completion of the 
foregoing, request any supporting evidence 
from alternative sources identified by the 
Veteran and any additional alternative 
sources deemed appropriate (if any), if the 
Veteran has provided sufficiently detailed 
information to make such a request feasible.

3.  After completion of the foregoing, 
request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the Veteran's alleged in-service stressors.  

Provide JSRRC with a description of the 
alleged stressor described in the Veteran's 
April 2005 statement.  Also, provide JSRRC 
with copies of any lay and medical statements 
of record and personnel records obtained 
showing service dates, duties, and units of 
assignment.  If JSRRC is unable to provide 
such information, they should be asked to 
identify the agency or department that could 
provide such information and the RO should 
conduct follow-up inquiries accordingly.

4.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the Veteran 
was exposed to a stressor(s) in service, and 
if so, what was the nature of the specific 
stressor(s).  In rendering this 
determination, attention is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records corroborate the Veteran's allegations 
of stressors occurring, specify that 
information.  If needed the Veteran's 
credibility should be addressed. 

Also, indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of the 
alleged in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-1, 
Part III, Sec. 5.14c.  In this regard, the 
Veteran's in-service service reports 
regarding received disciplinary action should 
be addressed, as well as his assertions with 
regard to self-medicating through substance 
abuse.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify what stressor(s) was 
established by the record.  In reaching this 
determination, address any credibility 
questions raised by the record.

5.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently diagnosed 
psychiatric disorder is etiologically 
related to his period service.  The claims 
folder must be made available to the 
examiner for review.  All indicated testing 
should be conducted.

a. Prior to the examination, the AMC/RO must 
identify for the examiner any stressor or 
stressors that are established by the 
record.

b. The examiner must opine as to whether the 
evidence indicates that the claimed in-
service sexual assault occurred.

c. If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether each 
alleged stressor found to be established by 
the evidence of record (whether by the 
AMC/RO or in the case of the alleged 
personal assault, in the examiner's opinion) 
was sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors sufficient to 
produce PTSD.  

d. If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any currently demonstrated 
psychiatric disorder, other than PTSD, is 
related to the Veteran's service.  

In offering these assessments, the examiner 
must acknowledge and comment on the lay 
evidence.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

6.  Then, readjudicate the Veteran's claim 
with application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


